DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 6, 8-9, 11-17 objected to because of the following informalities:  when an integer is inserted as N for an “Nth frame”, the claim becomes “3th frame”, while the meaning is understood, the wording is not clear as frame 3 should be third frame etc.  

Claim 10 is objected to because of the following informalities: on line 2, the claim refers to “the plurality of display assemblies”, claim 1 should be amended to include “a plurality of display assemblies”. 

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (U.S. 2012/0062988). Watanabe was cited in the Applicant’s IDS dated 7/16/21.

	Regarding claim 1, Watanabe discloses a device for stereoscopic displaying, comprising: 
	a rotary shaft ([0085] and fig. 19); and 
	at least one display assembly, fixed to the rotary shaft ([0084]-[0085] and fig. 19), 
	wherein each of the at least one display assembly comprises at least three display surfaces, and at least one of the display surfaces is arranged opposite to the rotary shaft in a radial direction of the rotary shaft ([0084]-[0085] and fig. 19).

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Salley (U.S. 2001/0048405). Salley was cited in the Applicant’s IDS dated 7/16/21.

	Regarding claim 2, Watanabe discloses the device for stereoscopic displaying of claim 1, wherein the at least three display surfaces comprise a first display surface, a second display surface, and a third display surface coupled successively (Watanabe fig. 19), and
	the second display surface is spaced from the rotary shaft and is arranged opposite to the rotary shaft in a radial direction of the rotary shaft (Watanabe fig. 19).
	Watanabe does not explicitly disclose wherein the first display surface and the third display surface are coupled to the rotary shaft.
	However, Salley teaches wherein the first display surface and the third display surface are coupled to the rotary shaft (Salley fig. 3C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Watanabe with the missing limitations as taught by Salley to increase the clarity of the image and decrease image distortion (Salley [0074]).

	Regarding claim 3, Watanabe in view of Salley teaches the device for stereoscopic displaying of claim 2, wherein a first angle is formed between the first display surface and the rotary shaft, a second angle is formed between the third display surface and the rotary shaft, and at least one of the first angle and the second angle ranges from 0 to 10 degrees (Salley fig. 3C).


	However, Salley teaches a device, further comprising: 
	a housing, disposed on an outer side of the plurality of display assemblies, comprising a first opening and a second opening, wherein the first opening and the second opening are aligned along an axial direction of the rotary shaft (Salley fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Watanabe with the missing limitations as taught by Salley to shield from unwanted obstruction and minimize wind resistance (Salley [0097]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Salley as applied to claim 2 above, and further in view of Tokimoto et al. (U.S. 5,202,675), hereinafter Tokimoto. Tokimoto was cited in the Applicant’s IDS dated 7/16/21.

	Regarding claim 4, Watanabe in view of  Salley teaches the device for stereoscopic displaying of claim 2. Watanabe does not explicitly disclose wherein a third angle is formed between the second display surface and the rotary shaft, and the third angle ranges from 0 to 10 degrees.
	However, Tokimoto teaches, wherein a third angle is formed between the second display surface and the rotary shaft, and the third angle ranges from 0 to 10 degrees (Tokimoto fig. 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Watanabe in view of Salley with the missing .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Ji (U.S. 2018/0192043). Ji was cited in the Applicant’s IDS dated 7/16/21.

	Regarding claim 5, Watanabe discloses the device for stereoscopic displaying of claim 1. Watanabe does not explicitly disclose wherein the display assembly comprises at least three display panels, and each of the at least three display panels comprises one of the at least three display surfaces respectively.
	However, Ji teaches, wherein the display assembly comprises at least three display panels, and each of the at least three display panels comprises one of the at least three display surfaces respectively (Ji [0036] and fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Watanabe with the missing limitations as taught by Ji to reduce cost by making the installation of the three-dimensional display system easier (Ji [0068]).
As shown above, all of the limitations are known, they can be applied to a known device such as a display to yield a predictable result of creating additional perspective views.

Claims 6-9, 11-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Ji and Tokimoto as applied to claim 7 above, and further in view of Zhang (CN108962112A). Zhang was cited on the Applicant’s IDS dated 7/16/21. An English translation of Zhang has been provided by the Applicant on 7/16/21 and citations to the English translation are being used below.

	Regarding claim 6, Watanabe in view of Ji and Tokimoto teaches the device for stereoscopic displaying of claim 5, further comprising: 
	a display assembly driving device, coupled to the rotary shaft (Watanabe [0078]); 
	an angle acquiring device, configured to detect rotation angle information of the rotary shaft (Watanabe [0078]); and 
	an information processing device, electrically coupled to the angle acquiring device (Watanabe [0078] and fig. 14), and configured to: 
	in response to determining the display panel being in a preset phase according to the rotation angle information, convert a Nth frame of three dimensional image data into a plurality of Nth frames of two dimensional image data (Ji [0037]) and store the plurality of Nth frames of two dimensional image data (Watanabe [0015], storing image data, Tokimoto col. 13, lines 32-36), and determine a (N-1)th frame of two dimensional image data to be displayed for each display panel from stored a plurality of (N-1)th frames of two dimensional image data (Tokimoto col. 13, lines 32-36); 
	wherein, the display panel is configured to receive and store the (N-1)th frame of two dimensional image data (Tokimoto col. 13, lines 32-36), wherein N is a positive integer greater than 2 (Tokimoto col. 13, lines 32-36 and Abstract).
	Watanabe does not explicitly disclose wherein, the display panel is configured to receive and store the (N-1)th frame of two dimensional image data, and perform display based on a stored (N-2)th frame of two dimensional image data, wherein N is a positive integer greater than 2.
	However, Zhang teaches wherein, the display panel is configured to receive and store the (N-1)th frame of two dimensional image data, and perform display based on a stored (N-2)th frame of two dimensional image data, wherein N is a positive integer greater than 2 (Zhang [0057] and [0059]).


	Regarding claim 7, Watanabe in view of Ji, Tokimoto and Zhang teaches the device for stereoscopic displaying of claim 6, wherein the information processing device is further configured to: 
	transmit a synchronization signal, in response to determining the display panel being in the preset phase according to the rotation angle information (Watanabe [0078] and Tokimoto col. 13, lines 37-43).
	The same motivation for claims 4 and 5 applies to claim 7.

	Regarding claim 8, Watanabe in view of Ji and Tokimoto teaches the device for stereoscopic displaying of claim 7, wherein the display panel comprises: 
	a control unit, a storage unit and a light emitting unit (Watanabe [0078] and fig. 14).
	Watanabe does not explicitly disclose wherein, the control unit is configured to, in response to receiving the synchronization signal, receive the (N-1)th frame of two dimensional image, store the (N-1)th frame of two dimensional image data in the storage unit, and transmit the (N-2)th frame of two dimensional image stored in the storage unit to the light emitting unit, so that the light emitting unit displays the (N-2)th frame of two dimensional image data.
 	However, Zhang teaches a device:
	wherein, the control unit is configured to, in response to receiving the synchronization signal, receive the (N-1)th frame of two dimensional image, store the (N-1)th frame of two dimensional image data in the storage unit, and transmit the (N-2)th frame of two dimensional image stored in the storage 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Watanabe in view of Ji and Tokimoto with the missing limitations as taught by Zhang to ensure high precision and high availability of the image (Zhang [0061]).

Regarding claim 9, Watanabe in view of ji, Tokimoto and Zhang teaches the device for stereoscopic displaying of claim 8, wherein the light emitting unit comprises a plurality of display sub-units (Watanabe [0071]); 
	wherein, the information processing device is further configured to, for the plurality of display sub-units, divide the (N-1)th frame of two dimensional image data into a plurality of (N-1)th frames of two dimensional sub-image data, and transmit the plurality of (N-1)th frames of two dimensional sub-image data to the display panel (Watanabe [0071]); and 
	wherein, the control unit is configured to receive the plurality of (N-1)th frames of two dimensional sub-image data, store the plurality of (N-1)th frames of two dimensional sub-image data in the storage unit, and transmit a plurality of (N-2)th frames of two dimensional sub-image data stored in the storage unit to the plurality of display sub-units to display the plurality of (N-2)th frames of two dimensional sub-image data (Tokimoto col. 13, lines 32-36, Abstract and Zhang [0057] and [0059]).
	The same motivation for claims 5 and 8 applies to claim 9.

Regarding claim 11, Watanabe in view of ji, Tokimoto and Zhang teaches a method for controlling the device for stereoscopic displaying of claim 6, comprising: 

	determining, by the information processing device, the (N-1)th frame of two dimensional image data to be displayed for each display panel from stored the plurality of (N-1)th frames of two dimensional image data, and transmitting, by the information processing device, the (N-1)th frame of two dimensional image data to be displayed for each display panel (Tokimoto col. 13, lines 32-36 and Abstract); and 
	receiving, by the display panel, the (N-1)th frame of two dimensional image data, storing, by the display panel, the (N-1)th frame of two dimensional image data, and performing display, by the display panel, based on the stored (N-2)th frame of two dimensional image data, wherein N is a positive integer greater than 2 (Tokimoto col. 13, lines 32-36 and Abstract and Zhang [0057] and [0059]).
	The same motivation for claims 4, 5 and 8 applies to claim 11.

	Regarding claim 12, Watanabe in view of ji, Tokimoto and Zhang teaches the method of claim 11, further comprising: 
	in response to determining the display panel being in the preset phase according to the rotation angle information, transmitting a synchronization signal by the information processing device (Watanabe [0078]), and converting, by the information processing device, the Nth frame of three dimensional image data into a plurality of two dimensional image data (Ji [0037]).
	The same motivation for claims 4, 5 and 8 applies to claim 12.

	Regarding claim 15, Watanabe in view of ji, Tokimoto and Zhang teaches the method of claim 11, wherein in response to receiving the synchronization signal (Watanabe [0078]), a control unit of the 
	the control unit of the display panel transmits the (N-2)th frame of two dimensional image data stored in the storage unit to a light emitting unit so that the light emitting unit displays the (N-2)th frame of two dimensional image data (Tokimoto col. 13, lines 32-36 and Abstract).
	The same motivation for claims 4, 5 and 8 applies to claim 15.

	Regarding claim 16, Watanabe in view of ji, Tokimoto and Zhang teaches the method of claim 15, wherein the receiving the (N-1)th frame of two dimensional image data, and storing the (N-1)th frame of two dimensional image data in a storage unit comprises: 
	receiving a (N-1)th frame of two dimensional sub-image data and storing the (N-1)th frame of two dimensional sub-image data in the storage unit (Tokimoto col. 13, lines 32-36 and Abstract).
	The same motivation for claims 4, 5 and 8 applies to claim 16.

	Regarding claim 17, Watanabe in view of ji, Tokimoto and Zhang teaches the method of claim 15, wherein the transmitting the (N-2)th frame of two dimensional image data stored in the storage unit to a light emitting unit comprises: 
	transmitting each (N-2)th frame of two dimensional sub-image data stored in the storage unit to a respective displaying module in the light emitting unit (Tokimoto col. 13, lines 32-36 and Abstract).
	The same motivation for claims 4, 5 and 8 applies to claim 17.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Ji, Tokimoto and Zhang as applied to claim 12 above, and further in view of Blundell (U.S. 2002/0140631).

	Regarding claim 13, Watanabe in view of ji, Tokimoto and Zhang teaches the method of claim 12, wherein the converting the Nth frame of three dimensional image data into a plurality of two dimensional image data comprises: 
	determining a spatial location for each display panel being in the preset phase (Ji [0037]); 
	determining a 3-D image data for each display panel from the Nth frame of three dimensional image data according to the spatial location for each display panel (Watanabe [0085] and fig. 19);
	determining a Nth frame of three dimensional sub-image data from the 3-D image data (Watanabe [0085] and fig. 19); and 
	determining a Nth frame of two dimensional image data of the display panel according to the Nth frame of three dimensional sub-image data (Ji [0037]).
	Watanabe discloses determining 3-D image data (Watanabe [0085] and fig. 19). Watanabe does not explicitly disclose determining a voxel for each display panel from the Nth frame of three dimensional image data according to the spatial location for each display panel and determining a Nth frame of three dimensional sub-image data from the voxel.	
	However, Blundell teaches determining a voxel for each display panel from the Nth frame of three dimensional image data according to the spatial location for each display panel (Blundell [0002]); and
	determining a Nth frame of three dimensional sub-image data from the voxel (Blundell [0002]).


	Regarding claim 14, Watanabe in view of ji, Tokimoto, Zhang and Blundell teaches the method of claim 13, wherein the determining a Nth frame of two dimensional image data of the display panel according to the Nth frame of three dimensional sub-image data comprises: 
	determining a Nth frame of two dimensional sub-image data for each display sub-unit according to the Nth frame of three dimensional sub-image data (Ji [0037]).
	The same motivation for claims, 4, 5, 8 and 13 applies to claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/MATTHEW K KWAN/Primary Examiner, Art Unit 2482